MEMORANDUM **
Aurora Catulong Autor, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her motion to continue proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process violations, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.2008) (per curiam), and we deny the petition for review.
The BIA did not violate due process by affirming the IJ’s denial of Autor’s motion for a continuance because the IJ previously granted three continuances and Autor’s eligibility for an S-visa remained speculative. See id. at 1247 (no prejudice when an IJ denied a continuance after proceedings were previously continued and where relief remained speculative); see also Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (to prevail on a due process challenge, an individual must show error and substantial prejudice).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.